DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 12 is amended in response to the last office action. Claims 1-21 and 23-26 are presented for examination. Zwart, Poulsen, Haartsen et al, and PRWeb were cited, previously.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Zwart does not teach or suggest change of operation of a data port based on a command.
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Zwart teaches a data port [e.g., Port A-Port D in fig. 2, receive block 164, buffer 178 in fig.18] having multiple operations [e.g., transmit data/control, receive data/control/sync, empty slot operation, high impedance state Z operation, etc.] changes an operation of the data port based on the command [e.g., sync symbols, control symbol including CMD0-CMD4, such as RD, WR commands received] operating in accordance with the expected protocol [e.g., paragraph 0275, fig. 3]. Zwart teaches changing an operation at a specific time relative to the command [e.g., from receiving sync symbols to transmit control symbols to transmit data after a transmission delay tds 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-14, 16, 17, 19-21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart [US 2018/0067715 A1] in view of Poulsen [US 2016/0147686 A1].
	As to claim 1, Zwart teaches a method for controlling devices on an audio bus between two circuits [e.g., “FIG. 2 shows the logical topology of the system.  Thus, FIG. 2 shows a master device 40 and a slave device 50 connected through a bus 60.  The master device 40 and the slave device 50 each typically have multiple audio ports A, B, C, D for example.  The method described herein allows isochronous streams of data to flow between these ports, either from master to slave (referred to herein as the ‘down’ direction) or from slave to master (referred to herein as the ‘up’ direction).  Any port on the bus is either a source or a sink.  Source ports provide the isochronous streams, while sink ports receive them.  Source and sink ports can both live on either master or slave FIG. 2 shows the logical topology of the system” in paragraph 0164], comprising:
receiving, at a slave device circuit [e.g., Slave 50 in fig. 2] on the audio bus, a command [e.g., “Thus, FIG. 4 shows a control symbol being transmitted by the master Up symbol slots carry audio data from the slave” in paragraph 0195; Slave operating from a receive mode to receive the control bit C↓ to a transmit mode to transmit symbols D1↑, D2↑ in fig. 26] at a specific time relative to the command [e.g., the delay tds implemented into the slave transmission clock BCKS_T in fig. 26; “As shown in FIG. 22, the slave device does not send its synchronisation data pattern immediately after receiving the symbols of the synchronisation data pattern from the master device, as it did with the control symbol in FIG. 21, but rather it inserts an extra delay tds between the edges of the synchronisation data pattern it receives and the edges of the synchronisation data pattern it transmits.  This extra delay tds may for example initially be set by storing in the register 184 (shown in FIG. 18) an initial delay value of half of one symbol period” in paragraph 0284; “In the physical embodiment illustrated in FIG. 18, these control words are received as a physical signal by the receive block 164, where the signal is sampled at an edge of an appropriate version of the receive clock BCKS_R to provide a data stream DdnR, from which the controller 170 extracts the control words CMD0 and CMD1, and writes a delay value to the register 184.  This stored delay value is then used by the delay block 176 to provide a suitable clock with which to transmit the control words CMD2 and CMD3 in control frame slots defined in the sequencer 180 as physical signals driven by the buffer 178” in paragraph 0318]; 
ds may for example initially be set by storing in the register 184 (shown in FIG. 18) an initial delay value of half of one symbol period” in paragraph 0284]; and
changing the operation of the data port of the slave device circuit after the specific time based on the delay value [e.g., Slave operating from a receive mode to receive the control bit C↓ to a transmit mode to transmit symbols D1↑, D2↑ based on the delay tds implemented into the slave transmission clock BCKS_T in fig. 26; “As shown in FIG. 22, the slave device does not send its synchronisation data pattern immediately after receiving the symbols of the synchronisation data pattern from the master device, as it did with the control symbol in FIG. 21, but rather it inserts an extra delay tds between the edges of the synchronisation data pattern it receives and the edges of the synchronisation data pattern it transmits” in paragraph 0284; control bit at Slave, D1, D2, DNU at Slave, ENS, tds in fig. 26].
Zwart does not explicitly teach the master being in the form of integrated circuit (IC) and the slave device being in the form of IC. However, Poulsen teaches controlling devices on an audio bus between a master IC and a slave IC [e.g., “Furthermore, in at least one embodiment described herein, the bus structure has a low complexity that is suitable for use in sensor applications and audio applications, where a low gate count is advantageous for integration, power consumption and economic reasons.  A low gate count can be achieved for both master and slave devices that use a sync engine and associated hardware to communicate and synchronize according to the various embodiments of the unified bus communication protocol described herein.  The lower 
As to claim 2, the combination of Zwart and Poulsen teaches storing the delay value for the data port in the delay register of the slave device IC [e.g., “register 184” in paragraph 0252 of Zwart].
As to claim 3, the combination teaches wherein storing the delay value comprises receiving the delay value for the data port from the master IC [e.g., “The delay value stored in the register 184 can be updated based on timing control data that forms part of the control data transmitted by the master device 120 to the slave device 122 and extracted by the controller 170 from the received signal DdnR” ” in paragraph 0252 of Zwart].
As to claims 4 and 16, the combination teaches wherein the command comprises a bank switch command [e.g., “When a PING command is issued, the master device 52 uses the BANK bit to indicate which register bank should be used for all devices for internal timing of data transfer.  In audio applications, the BANK field can be used to switch between two register banks to avoid any glitches during playback while changing audio modes” in paragraph 0217 of Poulsen]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claims 5 and 17, the combination teaches wherein the specific time comprises an end of frame for a frame containing the bank switch command [e.g., control bit at Slave, D1, D2, DNU at Slave, ENS, tds in fig. 26 of Zwart; “However, in at least one embodiment, a device attached to the bus 64 will first change its register bank after a delay of two frames to ensure against single bit errors” in paragraph 0284 of Poulsen].
As to claims 7, 19, and 26, the combination teaches wherein the command comprises to activate an audio stream [e.g., “Data bits during these NUp symbol slots in the superframe can be encoded and grouped in a series of consecutive symbols to convey audio streams between source ports on the slave and sink ports on the master” in paragraph 0195, “FIG. 16 shows the command sequence for a robust 1-word write, with basic addressing, and with acknowledge and therefore having one ADDR command, one WR command, and two CRC commands, with data0, and the first crc16 being sent from the master to the slave and the second crc16 being sent from the slave to the master” in paragraph 0243 of Zwart; “The ACTIVATE field (reg.  0x03, B7) may be used to define the function of a data stream and how it is controlled” in paragraph 0265 of Poulsen].
As to claims 8 and 20, the combination wherein the slave device IC comprises an audio sink and the delay value for the data port is set so that an audio source on the audio bus begins sending audio data before the data port of the slave device IC begins processing the audio stream [e.g., “The master device 40 and the slave device 50 each ds may for example initially be set by storing in the register 184 (shown in FIG. 18) an initial delay value of half of one symbol period” in paragraph 0284, “FIG. 10 shows the format of a command for a 4.times.16 bit block, basic 16 bit address write transfer, consisting of an ADDR command followed by four WR commands.  This is just an illustrative example, as any number of WR commands can follow a single ADDR command.  Subsequent bytes words are stored in subsequent address locations” in paragraph 0233 of Zwart].
As to claims 9 and 21, the combination teaches wherein the command comprises a command to disable an audio stream [e.g., “bits 38-55, 56-73, 74-91, 92-109 and 110-127 contain a sequence of five commands, CMD0, CMD1, CMD2, CMD3 and CMD4, each consisting of eighteen bits, and used to perform control data transfer between the master and the slave” in paragraph 0216, “One this state has been established, the master device is able to send control data to the slave device in order to program the desired value of N_Symbol into registers in the slave.  Once the slave has confirmed (by sending suitable control bits) that this control data has been received, the master instructs the slave to start using the programmed value of N_Symbol instead of its previous default value (for example, 16)” in paragraph 0277, “As shown in FIG. 7, the 
As to claim 12, Zwart teaches a circuit associated with an audio bus [e.g., Slave 50, bus 60 in fig. 2 the circuit comprising: 
a bus interface configured to couple to the audio bus [e.g., “This invention relates to a method of transferring data over a wired communications link.  In particular, it relates to an interface that is suitable for example for transferring digital data between a host device and an accessory that is connected by a removable cable to the host device” in paragraph 0001];

a control system configured to:
receive a command from a master [e.g., Master transmitting the control bit C↓ received by Slave in fig. 26] on the audio bus to change a mode of operation of a data port of the circuit from a first operational mode to a second operational mode [e.g., Slave operating from a receive mode to receive the control bit C↓ to a transmit mode to transmit symbols D1↑, D2↑ in fig. 26] at a specific time relative to the command [e.g., the delay tds implemented into the slave transmission clock BCKS_T in fig. 26];
retrieve the delay value from the data port delay register [e.g., “This extra delay tds may for example initially be set by storing in the register 184 (shown in FIG. 18) an initial delay value of half of one symbol period” in paragraph 0284]; and 
change the operation of the data port of the circuit after the specific time based on the delay value [e.g., Slave operating from a receive mode to receive the control bit C↓ to a transmit mode to transmit symbols D1↑, D2↑ based on the delay tds implemented into the slave transmission clock BCKS_T in fig. 26].
Zwart does not explicitly teach the master being in the form of integrated circuit (IC) and the slave device being in the form of IC. However, Poulsen teaches controlling devices on an audio bus between a master IC and a slave IC [e.g., “Furthermore, in at 
As to claim 13, the combination teaches wherein the device comprises an audio source [e.g., “The master device 40 and the slave device 50 each typically have multiple audio ports A, B, C, D for example.  The method described herein allows isochronous streams of data to flow between these ports, either from master to slave (referred to herein as the ‘down’ direction) or from slave to master (referred to herein as the ‘up’ direction).  Any port on the bus is either a source or a sink.  Source ports provide the isochronous streams, while sink ports receive them.  Source and sink ports can both live on either master or slave” in paragraph 0164 of Zwart].
As to claim 14, the combination teaches wherein the device comprises an audio sink [e.g., “The master device 40 and the slave device 50 each typically have multiple 
As to claim 23, the combination teaches the device integrated into an apparatus selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc 
As to claim 24, Zwart teaches an audio system [e.g., “According to a first aspect of the present invention, there is provided a method of compensating for a round-trip transmission delay in an audio system comprising: a portable communications device; an audio accessory” in paragraphs 0008-0010] comprising: 
a master [e.g., Master 40 in fig. 2];
an audio bus coupled to the master [e.g., bus 60 in fig. 2];
an audio source comprising a first data port delay register containing a first data port delay value, the audio source coupled to the audio bus [e.g., “This extra delay tds may for example initially be set by storing in the register 184 (shown in FIG. 18) an initial delay value of half of one symbol period” in paragraph 0284; Slave 50 in fig. 2; “The master device 40 and the slave device 50 each typically have multiple audio ports A, B, C, D for example.  The method described herein allows isochronous streams of data to flow between these ports, either from master to slave (referred to herein as the ‘down’ direction) or from slave to master (referred to herein as the ‘up’ direction).  Any port on the bus is either a source or a sink.  Source ports provide the isochronous streams, while sink ports receive them.  Source and sink ports can both live on either master or slave” in paragraph 0164; “The BCKS_R clock is passed through a 
an audio sink [e.g., “The master device 40 and the slave device 50 each typically have multiple audio ports A, B, C, D for example.  The method described herein allows isochronous streams of data to flow between these ports, either from master to slave (referred to herein as the ‘down’ direction) or from slave to master (referred to herein as the ‘up’ direction).  Any port on the bus is either a source or a sink.  Source ports provide the isochronous streams, while sink ports receive them.  Source and sink ports can both live on either master or slave” in paragraph 0164] comprising a second data port delay register containing a second data port delay value larger than the first data port delay value, the audio sink coupled to the audio bus [e.g., “The BCKM_R clock is passed through a delay block 142 to generate clock pulses BCKM_T whose phase corresponds to the timing at which the master device 120 intends to transmit data symbols” in paragraph 0248]; and 
wherein:
the master is configured to send a command to change an operation at a specific time [e.g., Slave operating from a receive mode to receive the control bit C↓ to a transmit mode to transmit symbols D1↑, D2↑ based on the delay tds implemented into the slave transmission clock BCKS_T in fig. 26; “As shown in FIG. 22, the slave device does not send its synchronisation data pattern immediately after receiving the symbols ds may for example initially be set by storing in the register 184 (shown in FIG. 18) an initial delay value of half of one symbol period” in paragraph 0284; “In the physical embodiment illustrated in FIG. 18, these control words are received as a physical signal by the receive block 164, where the signal is sampled at an edge of an appropriate version of the receive clock BCKS_R to provide a data stream DdnR, from which the controller 170 extracts the control words CMD0 and CMD1, and writes a delay value to the register 184.  This stored delay value is then used by the delay block 176 to provide a suitable clock with which to transmit the control words CMD2 and CMD3 in control frame slots defined in the sequencer 180 as physical signals driven by the buffer 178” in paragraph 0318];
the audio source delays changing the operation based on the first data port delay value relative to the specific time [e.g., “As shown in FIG. 22, the slave device does not send its synchronisation data pattern immediately after receiving the symbols of the synchronisation data pattern from the master device, as it did with the control symbol in FIG. 21, but rather it inserts an extra delay tds between the edges of the synchronisation data pattern it receives and the edges of the synchronisation data pattern it transmits” in paragraph 0284; control bit at Slave, D1, D2, DNU at Slave, ENS, tds in fig. 26]; and 
the audio sink delays changing the operation based on the second data port delay value relative to the specific time [e.g., Slave operating from a receive mode to receive the control bit C↓ to a transmit mode to transmit symbols D1↑, D2↑ based on the ds implemented into the slave transmission clock BCKS_T in fig. 26; “The BCKM_R clock is passed through a delay block 142 to generate clock pulses BCKM_T whose phase corresponds to the timing at which the master device 120 intends to transmit data symbols” in paragraph 0248].
Zwart does not explicitly teach the master being in the form IC. However, Poulsen teaches controlling devices on an audio bus by a master IC [e.g., “Furthermore, in at least one embodiment described herein, the bus structure has a low complexity that is suitable for use in sensor applications and audio applications, where a low gate count is advantageous for integration, power consumption and economic reasons.  A low gate count can be achieved for both master and slave devices that use a sync engine and associated hardware to communicate and synchronize according to the various embodiments of the unified bus communication protocol described herein.  The lower gate count also results in lower driver complexity, smaller silicon area and lower cost in Integrated Circuit (IC) implementations” in paragraph 0164]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Poulsen’s teaching above including the master being in the form of IC in order to increase modularity in packaging and/or efficiency in power consumption for the master of Zwart.
Claims 6, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart and Poulsen as applied to claims 1, 5, and 17 above, and further in view of Haartsen et al [US 2009/0298420 A1].
	As to claims 6 and 18, the combination of Zwart and Poulsen does not teach, however Haartsen et al teach wherein the delay value for the data port represents ds based in paragraph 0284 of Zwart] and Haartsen et al’s teaching including the delay value represented by a number of frames after the command frame would increase applicability in changing operation of the combination.
As to claim 10, the combination of Zwart and Poulsen does not teach, however Haartsen et al teach setting a frame count at the delay value for the data port and decrementing the frame count until zero before changing the operation of the data port [e.g., “The command instructs the speaker devices 120a-d to simultaneously initiate decoding of the previously received packets of audio data after a defined number of cycles of their respective adjusted audio clock signals 540 during frame k+5, which corresponds to 5 frames after the frame k when the command packet was transmitted thereto” in paragraph 0084]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two teachings because they both teach changing the operation of the slave device based on .
Claims 11, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart and Poulsen as applied to claims 1, 12, and 24 above, and further in view of PRWeb ["Arasan Announces Industry's First SoundWire v1.1 Master &..., August 17, 2016", VIRTUAL STRATEGY MAGAZINE].
	As to claims 11, 15, and 25, though the combination of Zwart and Poulsen teaches the audio bus, the combination does not explicitly teach, however PRWeb teaches the audio bus being SOUNDWIRE version 1.1 released August 2016 audio bus [e.g., "Arasan Announces Industry's First SoundWire v1.1 Master &...”].Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement the teaching by PRWeb for the audio bus in order to increase adaptability for transferring audio data of the combination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/24/2021